Citation Nr: 0119764	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

The propriety of the 50 percent evaluation for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran subsequently perfected 
an appeal of that decision.  In a decision dated in December 
1999, the Board of Veterans' Appeals (Board) denied the 
veteran's challenge to the assigned 50 percent rating for his 
newly service-connected PTSD, and denied his claim of 
entitlement to an earlier effective date for the award of 
service connection for PTSD.  The appellant appealed the 
denial of a rating greater than 50 percent for PTSD to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the Board's December 1999 decision and remanded 
the case to the Board for further adjudication pursuant to an 
Order of the Court in response to a Joint Motion to Remand 
filed by the Secretary.  This Remand is rendered pursuant to 
the Order and the instructions contained in the Joint Motion 
to Remand.

The Board also notes that the veteran has perfected a claim 
of entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disability or disabilities.  However, in light of 
the Board's decision to remand the veteran's challenge to his 
assigned rating for PTSD, addressing his claim for a total 
rating due to individual unemployability at this time would 
be premature.  Accordingly, this issue will not be addressed 
in this decision.


REMAND

As a preliminary matter, while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition, to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Accordingly, based on the new statutory changes, review of 
the record, and the dictates in the Joint Motion for Remand, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  

Initially, the Board notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The SSA award decision indicates that the veteran was 
awarded disability for multiple reasons, to include both 
physical and mental disabilities.  However, the only evidence 
regarding this award of benefits which is of record is the 
award decision itself, with none of the underlying medical 
evidence upon which the award was based.  These  records are 
probative of the veteran's claim, and the SSA records should 
be requested and associated with the veteran's claims folder 
for RO review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-72 (1992).  

Moreover, the medical evidence of record does not adequately 
assess the veteran's level of disability.  An October 1998 
statement by a private physician, Dr. Moneypenny, asserts 
that the veteran's psychiatric impairment is severe, but 
provides no specific support for this conclusion.  
Additionally, a May 1998 statement by private physician Dr. 
Evans, who was treating the veteran for a back disorder, 
indicated that he believed the veteran's psychiatric 
impairment to be totally disabling, again, without 
explanation for this conclusion.  The only VA examination of 
record is the August 1998 psychiatric examination conducted 
in connection with his claim for service connection.  The 
examiner determined that the veteran had moderate 
symptomatology, but does not adequately address the severity 
of his psychiatric disorder, spending more time on issues 
relevant to service connection and not severity.  Given this 
evidence, the Board finds that a current examination 
addressing the degree of impairment caused by the veteran's 
PTSD is necessary to adequately evaluate his disability.
 
Additionally, it is unclear from the record if the veteran 
has received any recent treatment for his psychiatric 
disorder, and clarification of this question is required, 
with any treatment records identified being obtained and 
associated with the claims file.

Finally, in a recent decision, the Court held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide a list containing the 
names, locations, and dates of treatment 
of any physicians, hospitals, or 
treatment centers (private, VA or 
military) who provided him with treatment 
for his psychiatric disorder from April 
1998.  After securing any necessary 
authorizations, the RO should contact 
each physician, hospital, or treatment 
center identified by the veteran and 
request copies of all medical or 
treatment records or reports reflecting 
treatment for an eye disorder.  All 
medical or treatment records obtained 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  

2.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, all medical records considered 
pursuant thereto.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination, in order to 
ascertain the severity of his PTSD.  The 
RO should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder must be provided to the 
examiner prior to his or her evaluation of 
the veteran.  After reviewing the claims 
folder and examining the veteran, the 
examiner should, on the examination 
report, indicate an opinion as to the 
degree of industrial/occupational and 
social impairment caused by the veteran's 
service-connected psychiatric disorder.  A 
Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected PTSD for any part of the appeal 
period.  If the decision as to any issue 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected PTSD, 
the supplemental statement of the case 
should indicate that the potential for 
"staged" ratings has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



